Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               17-JUN-2019
                                                               03:10 PM


                              SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                            STATE OF HAWAII,
                     Respondent/Plaintiff-Appellee,

                                     vs.

                        MICHAEL LIMJUCO ABELLA,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CR. NO. 14-1-1253)

   AMENDED ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI1
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Michael Limjuco Abella’s
application for writ of certiorari filed on May 9, 2019, is
hereby accepted, and will be scheduled for oral argument. The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED: Honolulu, Hawaii, June 17, 2019.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson


      1
            The Amended Order reflects the correct filing date of the
Application for Writ of Certiorari.